IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

YVES SAINTYL,                         NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-3402

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 19, 2014.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original
Jurisdiction.

Yves Saintyl, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Fla. R. App. P. 9.141(d)(6)(C).

ROBERTS, MARSTILLER, and SWANSON, JJ., CONCUR.